MEMORANDUM **
Inderjit Singh, a native and citizen of India, petitions for review from the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings based on changed country conditions. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for an abuse of discretion. See de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We are without jurisdiction to review Singh’s arguments related to the BIA’s final removal order entered on December 13, 2002 because Singh did not file a timely petition for review of that order. See 8 U.S.C. § 1252(b); Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
The BIA did not abuse its discretion in denying Singh’s motion to reopen to allow him to reapply for asylum and withholding of removal based on changed country conditions arising in India because Singh provided no evidence to establish prima facie eligibility for relief. 8 CFR § 1003.2(c)(1); see Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.